Citation Nr: 1036724	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  05-01 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder to 
include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel






INTRODUCTION

Service personnel records (including the DD-214 and record of 
assignments) show that the veteran served on active duty from 
November 1968 to November 1988.  He served in the Republic of 
Vietnam from May 15, 1969 to April 15, 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston Salem, 
North Carolina, wherein the RO determined that new and material 
evidence had not been received to reopen a previously denied 
claim for service connection for PTSD.  The veteran timely 
appealed the RO's July 2004 rating action to the Board.  In a 
March 2008 decision, the Board reopened the PTSD claim and 
remanded it for further development.  Such has been completed and 
this matter is returned to the Board for further consideration.


FINDING OF FACT

The evidence reflects that the Veteran has PTSD that as likely as 
not was caused by service.  


CONCLUSION OF LAW

PTSD was incurred as a result of service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.304(f) (2009) Federal Register, Vol 75 No 133 
(July 13, 2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In reference to the single issue decided 
through this document, the Board is granting in full the benefit 
sought on appeal.  Even assuming that error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

II. Service Connection

The Veteran contends that he is entitled to service connection 
for a psychiatric disorder, to include PTSD.  However, VA must 
consider whether service connection is warranted for other 
disorders in addition to PTSD.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).  Service connection may also be granted on 
a presumptive basis for a psychosis if manifested to a 
compensable degree within a one year period of discharge from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection. 38 C.F.R. § 3.303(b).  
The chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its date, 
shows that the Veteran had a chronic condition in service, or 
during an applicable presumption period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the Court, lay 
observation is competent.

Service connection connotes many factors but basically it means 
that the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by lay 
or medical evidence; and of a nexus between the in-service injury 
or disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Medical evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.

Effective July 13, 2010, the rules governing entitlement to 
service connection for PTSD are substantially revised.  VA has 
amended its adjudication regulations governing service connection 
for posttraumatic stress disorder (PTSD) by liberalizing, in 
certain circumstances, the evidentiary standard for establishing 
the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f) (3) and (f) (4) as 
paragraphs (f) (4) and (f) (5), respectively, and by adding a new 
paragraph (f) (3) that reads as follows:

(f)(3) If a stressor claimed by a veteran 
is related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor. For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror. 

Federal Register, Vol 75 No 133 (July 13, 2010).

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 12, 2010 but have not been decided by the Board as of 
July 12, 2010, as in this case.

A Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence 
is in relative equipoise, the Veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service treatment records reveal that on the December 1966 
enlistment examination the Veteran's psychiatric examination was 
normal.  In September 1968 he was noted to have headaches and 
dizziness after being hit in the head by a metal handle, but 
neurological examination was normal.  A May 1972 ETS examination 
revealed normal psychiatric examination and the accompanying 
report of medical history revealed that he denied any symptoms 
suggestive of possible psychiatric problems.  Periodic 
examinations from October 1979 and May 1983 also were normal 
psychiatrically.  He is shown to have had an injury to his right 
arm reported as a "static line injury" in September 1988 which 
resulted in a ruptured right bicep.  His October 1988 separation 
examination showed normal psychiatric findings, but he was noted 
to have received a serious injury from an Airborne operation.  
The report of medical history revealed that he answered "don't 
know" as to whether he had depression or excessive worry, and 
answered in the negative as to any other possible psychiatric 
problems.  His history was significant for being hospitalized for 
a static line injury with ruptured biceps.  

Service personnel records reveal that the Veteran served in 
Vietnam from May 1969 to April 1970.  During his entire Vietnam 
service, he was stationed at HHC, 4th Bn 503rd Inf 173rd Airborne 
Brigade.  He is shown to have participated in the following 
campaigns:  TET 69 counteroffensive, Vietnam Summer-Fall 1969 and 
Vietnam Winter-Spring 1970.  His principle duties were described 
as "cook" and his military occupational specialty listed in his 
DD-214 included food service specialist and subsistence supply 
specialist.  He is also noted to have received various awards and 
medals that included Vietnam Star Medal, Vietnam Campaign Medal, 
Bronze Star Medal, Vietnam Gallantry Cross with Palm and 
Parachute Badge.  

There is no evidence of psychiatric problems shortly after 
service, with VA examinations from May 1989 and February 1998 
focusing on his right arm injury.  The February 1998 examination 
did provide further details about the circumstances of this 
injury, saying that his right arm became entangled in lines 
shortly after jumping from the plane.  

The earliest medical evidence of psychiatric complaints is shown 
in a January 2004 private examination which noted the Veteran's 
history of working as a cook on the service lines in Vietnam.  
His symptoms were said to have began as nightmares in 1993, 
currently happening once a month.  He reported flashbacks, panic 
attacks and poor sleep.  He endorsed intrusive thoughts, 
hypervigilance and being unable to tolerate anyone behind him.  
He also felt depressed all the time.  He was assessed with PTSD. 
Treatment for PTSD from January 2004 through October 2004 is 
shown in Social Security records.  These include an October 2004 
record which noted stressors of having to parachute into combat 
zones to help distribute food to soldiers.  He was said to have 
witnessed many firefights and dead soldiers.  He developed 
symptoms of PTSD over the years which became worse recently and 
the symptoms were probably exacerbated by the death of his son.  
Other records suggesting PTSD symptoms include an April 2006 
disability examination reporting symptoms of poor memory, 
hypervigilance, hyperstartle, and problems learning new material.  
He was also unable to be in groups.  He was diagnosed with PTSD 
and major depressive disorder.  A December 2007 letter from the 
doctor who had examined him in January 2004 confirmed continued 
PTSD symptoms being treated, with ongoing problems with sleep, 
nightmares, hypervigilance, flashbacks, depression and memory.  

The Veteran's wife submitted statements in January 2007 and 
February 2008.  These averred that she knew him since childhood 
and they dated prior to service.  She indicated that they married 
after he returned from Vietnam.  She indicated she noted early 
changes in his behavior and mood including heavy drinking, 
irritability and moodiness, and cited his disciplinary problems 
after Vietnam.  She indicated that he stopped drinking in 1980 
but continued to have symptoms with anger directed towards his 
family members and that he has since withdrawn from family and 
social functions.  She also indicated that he exhibited 
hypervigilant behavior such as sleeping facing to see the door 
and that he has become more withdrawn from her.  

The Veteran submitted stressor statements in January 2004 and 
March 2008. He cited that he experienced separation anxiety and 
guilt over leaving his mother when he went over the Vietnam.  He 
indicated his first assignment was in a hostile war zone where 
people were killed daily and some were friends.  He indicated 
that he could hear weapons fired on a daily and nightly basis 
from the compound.  He stated that living in a hostile war zone 
resulted in a constant fear of death or maiming, but that he held 
his feelings inside.  His duties included supplying the troops 
during many operations.   He reported that he moved and lived 
with the troops, and was in the same hostile environment with 
them.  He indicated that one time his compound was attacked while 
they were watching a movie and he had to use a weapon (M-16) to 
help defend it.  He indicated that during this attack soldiers 
were wounded or killed.  He also reported that he was affected by 
the wounding of a cousin and a high school friend in Vietnam.

Stressor verification was made by the JSRRC Claims Automated 
Processing System (JCAPS).  The claimed stressors researched 
included firefights, witnessing the killing of enemies, friends 
killed by enemy fire.  The unit history of the 4th Battalion 
503rd Infantry (Airborne) was researched.  The Battalion's 
mission was to close with the enemy by means of fire and maneuver 
in order to destroy or capture them or repel assaults.  Also the 
Battalion was to conduct search and destroy missions on a daily 
basis.  The history showed daily engagements with the enemy and 
numerous soldiers and locals were caught in the cross fires and 
were airlifted or "dusted off."  Research confirmed numerous 
soldiers from this battalion were wounded during these operations 
but none were killed between May 15, 1969 and May 30, 1969 
according to the casualty data.  

The report of an April 2009 VA PTSD examination included review 
of the claims file and medical records, with his history 
including an arm injury subsequent to a parachute jump in 1988.  
His family history was described in a positive light and he was 
close to his siblings. He graduated high school and worked some 
manual labor type jobs prior to service.  His military history 
included being with the 173rd Airborne and having to deliver food 
to combat hot zones in support of the troops.  He reported 
disciplinary actions with Article 15's issued for participating 
in the black market in Korea, for failing to report to duty on 
time, and for a DWI in Germany.  His military history was also 
significant for the parachute accident which resulted in an arm 
injury.  He was noted to have married in 1971 and had 3 children.  
His oldest son was murdered in 2003, and he reported he was 
devastated by the murder.  He subsequently went into denial, 
withdrew and became isolated.  However he indicated he had made 
an appointment with a psychiatrist prior to the murder because he 
was having problems working at the prison, with some memory 
problems, nightmares, seclusion, being easily frightened and 
feeling like others were watching him.  He was also noted to have 
filed a PTSD claim prior to 2003 which had been denied due to 
lack of medical input.  He indicated he filed after talking with 
other Veteran's who had similar symptoms.  He did not see a 
psychiatrist until February 2004 when he was diagnosed with PTSD 
and prescribed medications.  He reported marital problems due to 
PTSD symptoms, with communication problems and distancing from 
his wife.  He currently had no social relationships and stopped 
attending church.  He was now distant from people he used to 
socialize with.  

Examination showed he was clean, fatigued, with his speech slow 
and hesitant.  He showed an appropriate affect and his mood was 
depressed, dysphoric and labile.  He had homicidal and suicidal 
ideations and reported problems falling or staying asleep.  He 
also had auditory hallucinations and episodes of inappropriate 
behavior such as anger outbursts at people.  He also had memory 
problems.  His PTSD stressors included generally being under 
attack in combat zones.  He also indicated that one night there 
was an attack while he was outside watching a movie and people 
had to be medivaced.  He also saw a lady blown up one time.  He 
reported flying over in a helicopter and seeing fighting below.  
He was tested for PTSD with the results consistent with PTSD.  
Some exaggeration may be present however the test findings were 
consistent with his psychosocial history, verbal report and 
medical records.  His history of having worked as a correctional 
officer from 1999 to 2004 and eventually being forced to leave 
this job for medical reasons due to the stressful environment was 
noted.  He was deemed to meet the DSM-IV stressor criterion and 
was noted to have reported having to go into combat zones during 
enemy attacks to deliver supplies to the troops, and during one 
attack, he saw soldiers killed and others airvaced.  The Axis I 
diagnosis was PTSD and dysthymia.  He was also noted to have a 
history of chronic depression.  

The examiner commented that while the Veteran did not report any 
pre-trauma risk factors, he did indicate that his son was 
murdered and this had a troubling effect on him.  However he had 
already been suffering from PTSD and depression and his son's 
death likely exacerbated his condition.  

The report of a March 2010 private psychiatric evaluation noted 
the Veteran's history of psychiatric treatment for PTSD since 
2004 without improvement.  He appeared for this examination 
walking slowly in an almost dragging manner, badly dressed and 
disheveled with poor hygiene and body odor.  He began the 
interview in a guarded, paranoid manner and had to be repeatedly 
prompted to provide minimal information.  His history was noted 
to include service in Vietnam from 1969 to 1970.  He was with the 
173rd Airborne Infantry Brigade and worked mainly in the dining 
section preparing meals, but was required to do a lot of 
transporting of food and supplies back and forth to troops in the 
field.  Many of these trips were by air and were frequently under 
heavy attack.  He described one particular night when returning 
from a delivery at night and the unit he served was under attack 
and people were getting killed and he saw a woman get blown up.  
He indicated that during these delivery flights he witnessed the 
sights and smells from the aftermath of combat, such as body 
parts, smoke, death and destruction.  Hence he cited combat 
stressors witnessing death, destruction, being under enemy fire 
while waiting for transports, being in constant fear of being 
killed, and witnessing deaths and wounding of fellow soldiers.  
He said things were never the same since this.  

After he returned from Vietnam (but while still in service) he 
was hospitalized for hepatitis and for gallstones in 1983 and 
1988.  He injured his right arm in 1988 in a parachute accident 
at Fort Bragg.  After this accident he started having sleep 
disturbances with the arm pain worse at night.  He also reported 
dreams and nightmares related to jumping out of airplanes.  He 
indicated that the parachute jumps he went on after Vietnam would 
bring back the memories of witnessing combat from the helicopter 
in Vietnam.  He also had dreams about Vietnam.  His social and 
family history of being married since 1971 and of losing his son 
to homicide in 2003 were related.  His work history of being 
medically forced out of work in 2004 due to PTSD symptoms 
affecting is ability to work as a prison guard was also noted.  
He indicated that his PTSD symptoms were worse since the Iraq war 
began.  His wife was noted to complain about his anger episodes, 
and he also had paranoid thoughts about her.  The examiner 
recited the findings from the wife's February 2008 lay statement 
in which she reported knowing the Veteran since childhood and 
getting married to him shortly after Vietnam.  The Veteran's wife 
noted that he had early changes in his behavior after Vietnam, 
including heavy drinking and being irritable and moody.  He was 
noted to have no sense of the future and answered questions about 
enjoyable activities in a hostile and sarcastic manner.  He 
endorsed suicidal ideations but indicated religious beliefs would 
prevent him from carrying through with plans.  

Mental status examination was noteworthy not only for his bad 
dress and hygiene issues, but also for being very distractible, 
paranoid and visibly sweaty.  He was cooperative but became 
hostile when answering questions he viewed as demeaning.  His 
speech was unproductive due to mistrust and he had an extremely 
slow and unproductive thought process.  He had to have questions 
repeated several times due to poor attention and concentration.  
He endorsed auditory and visual hallucinations, and had cognitive 
and memory problems on testing.  His PTSD screen was positive.  
The assessment was PTSD, severe, chronic and history of alcohol 
abuse.  

The private examiner summarized that the Veteran's PTSD symptoms 
started shortly after he returned from Vietnam, as shown by his 
wife's statement and his alcohol abuse and anger/impulse control 
problems further confirmed by the April 2009 VA examination.  The 
opinion from the April 2009 VA examination was that he already 
had PTSD at the time of his son's death, which was exacerbated by 
this death.  The private examiner found that the more proximate 
exacerbating factor for PTSD was the parachute injury in 1988, 
which eventually resulted in his leaving the military.  The 
private examiner did note that questions had been raised about 
some of the Veteran's claimed combat stressors but also noted 
that he had been confirmed to have service in a combat zone in 
food transfer in 1969 and 1970.  

Based on the foregoing, the Board finds that service connection 
is warranted for PTSD.  Of note the VA examination from April 
2009 diagnosed PTSD along with dysthymia and determined that the 
Veteran met the DSM-IV stressor criterion, as he reported having 
to go into combat zones during enemy attacks to deliver supplies 
to the troops, and during one attack, he saw soldiers killed and 
others airvaced.  Such stressors appear consistent with his 
service, which is shown to have included almost a year spent in 
Vietnam between May 1969 and April 1970, during which time he 
served as a cook in support of the 4th Bn 503rd Inf 173rd 
Airborne Brigade.  This Brigade is shown by the unit research 
conducted by JCAPS to have participated in daily combat 
operations, thus lending plausibility to his claims that there 
were times he had to deliver food to them in combat areas.  This 
also supports his stressors that he knew some of the individuals 
wounded or killed during attacks.  While JCAPS could not confirm 
any deaths during May 1969, it did confirm some woundings.  Also 
the casualty search done by JCAPS was very limited to only a two 
week period between May 15, 1969 and May 30, 1969, while the 
Veteran had served nearly a year in Vietnam.  His claimed 
stressors experienced in Vietnam are also supported by the 
service department records confirming participation in the 
following campaigns:  TET 69 counteroffensive, Vietnam Summer-
Fall 1969 and Vietnam Winter-Spring 1970.

The VA examination of April 2009 also indicated that the Veteran 
had already been suffering from PTSD and depression prior to the 
death of his son in 2003, and that this death likely exacerbated 
his condition.  Thus this examination links his PTSD symptoms to 
his inservice experiences in Vietnam.  The findings from this 
examination are further supported by the findings and opinion 
from the private evaluation done in 2010, which also links PTSD 
to inservice stressors in Vietnam.  However, the examiner in this 
evaluation also determined that the Veteran's 1988 inservice 
parachute injury also played a factor in his current PTSD 
symptoms, finding that this incident rather than his son's death 
aggravated his PTSD symptoms.  

Lay evidence was considered by the VA and private examiners in 
forming the above opinions.  Most significantly, the Veteran's 
wife's statements regarding her observations of how his mood and 
behavior deteriorated after Vietnam are shown to reflect an onset 
of symptoms as early as shortly after he returned from Vietnam, 
although he did not seek medical attention until years later.

There is no evidence to directly contradict the favorable 
opinions as set forth by the VA examiner in the April 2009 VA 
examination and the private examiner in the March 2010 
examination.

Accordingly service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


